Title: To Thomas Jefferson from James Monroe, 1 May 1792
From: Monroe, James
To: Jefferson, Thomas


          
            Sir
            Philadelphia. May. 1. 1792.
          
          In April 1791. in the district Court of Fredericksburg, in the case of Mitchell against Wallis, in which the law of the State was plead in bar of the debt, the following were the circumstances. Mitchell, a native of Great Britain residing and trading in Virginia, having debts due him to great amount, conveyed them with other property just before the war to the use of his creditors in Great Britain, and of one creditor in Virginia. In this situation, the debts remained through the war, and the action was brought in favor of the British Creditors in 1788. or 89, and judgment rendered for the plaintiffs. Several other judgments were entered in favor of the same parties in that and the subsequent term. This must be deemed such a debt as was supposed to be prohibited, and provided for by the treaty. It was so argued on the part of the defendant, whose Counsel I was, and yet judgment was given against him.
          I have not known of any other instances wherein the right to recover was regularly contested. It was, however, always the Opinion of the ablest counsel at the bar, that those debts were recoverable, that no law prohibited it, and if it were otherwise, that the treaty would controul it. Since the establishment of the present government, upon the presumption there would be no further doubt on the Subject, I have likewise heard several of the State Judges say they had entertained the same Opinion.
          ‘Tis true the British Merchants declined generally bringing suits prior to that event, nor indeed have any great number been since brought in the federal courts. For the motive to this conduct, ‘tis not necessary to hazard a conjecture, as your enquiries respect only  the law and the decisions under it. Certain it is, they have been progressing and with great success since the peace, in the amicable adjustment of their accounts with their debtors, which has perhaps been more effectual (admitting that there was no dispute about the recovery otherwise than other debts) than any other course would have been.
          The County Courts, until very lately, have had exclusive jurisdiction of sums under ten pounds only. Upon all sums above that amount, their decisions have been subject to the revision and controul of the Superior Courts. A late modification gives them original jurisdiction of sums under £30; but as well as I remember, subject as before to Correction of the Superior Courts by appeal or Supersedeas. I believe there are but few debts under that sum of the kind referred to.
          In the federal Court no cause had been put at issue until the last November term, at which time, that of Jones and Walker was argued, but continued over to the present, upon Account of the absence of Judge Blair, who left the bench in consequence of the death of his Son.—I have the honor to be with great respect and esteem, Your most Obedient and very humble Servant,
          
            Jas: Monroe
          
        